The employer and its insurance carrier have appealed from a decision of the Workmen’s Compensation Board in favor of claimant for partial disability and for reduced earnings. The main contention of the appellants is that the partial disability was consequential to a previous accident and that the award should be made against the Special Fund. The board found that the disability was related solely to the later accident and the evidence sustains that finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.